Title: From James Madison to Isaac Green, 9 June 1806
From: Madison, James
To: Green, Isaac



Sir.
Department of State June 9th. 1806.

I have received your letter of the 24th. Ult, and return the ten dollar bank Note.  It appears to me that the object you have in view may be best answered by procuring from the Attorney General of Vermont, a Certificate, that, by the laws of that State, no tax or impossition is laid upon legacies bequeathed to Aliens.  On receiving that certificate accompanied by another of the Governor, that its subscriber is the Attorney General, another may be issued from this Department to confirm it, and to contain the additional fact that the laws of the Union are equally liberal to foreigners.  I am &c. 

James Madison

